DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 06/21/2022 has been entered.  Claim(s) 1-4 and 6-10 remain pending in the application.  Applicant’s amendments to the Claim(s) have overcome the 112b rejections previously set forth in the Non-Final Office Action mailed 03/21/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yakushijin et al. (WO 2017135240 A1, US 20180363089 A1 referred to herein as machine equivalent) herein Yakushijin, in view of Yazawa et al. (US 20040055674 A1) herein Yazawa.
Regarding claims 1-4:
Yakushijin discloses a ferritic stainless steel sheet [0013, Yakushijin] comprising in mass % a composition shown below in Table 1 that overlaps with the composition of instant claims 1 and 3.  The examiner notes that the overlap of the steel compositions of the instant application and Yakushijin is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Yakushijin does not disclose the Ti/(C+N)≥3 limitation of instant claim 4 specifically, however the examiner notes that this limitation merely further limits the steel composition which still overlaps with the steel composition of Yakushijin.
Table 1

Instant application, weight %
Yakushijin, mass %
C
More than 0 and 0.01 or less
0.030 or less [0026]
Si
0.8 or less
2.00 or less [0028]
Mn
0.5 or less
2.00 or less [0028]
Cr
10-14
10.00-25.00 [0032]
Ti
0.01-0.45
0.50 or less [0050]
N
More than 0 and 0.015 or less
0.0030 or less [0034]
Ni*
0.3 or less
2.00 or less [0038]
Cu*
0.5 or less
1.80 or less [0042]
Al*
0.1 or less
0.50 or less [0046]
Fe and impurities
Balance 
Balance [0056]
Ti/(C+N)**
≥3
Not Specified
*for claim 3, **claim 4


Yakushijin discloses that the thickness of the hot-rolled steel sheet is not particularly limited but that for use in exhaust pipe flanges the steel should be 5.0-11.0 mm [0063, Yakushijin].  The examiner notes that the overlap of the steel thickness of Yakushijin and instant claim 2 is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Yakushijin does not specifically disclose an average misorientation between grains of microstructure of 0.6-1.1°, a yield strength of 305 MPa or more, a tensile strength of 420 MPa or more, an elongation of 35-40%, or that (20°C Charpy impact energy)*(40°C Charpy impact energy)≥750 J/cm2, however the examiner submits that overlapping features would naturally flow from the steel production method of Yakushijin as modified by Yazawa.
Yakushijin discloses a processing method that overlaps with the processing of the instant application as shown in Table 2 below, however Yakushijin does not specify a reduction ratio for rough rolling.  Yazawa teaches the production of a ferritic stainless steel sheet [0012, Yazawa] wherein during rough rolling at least one pass is performed [0063, Yazawa] and the reduction for each pass is 35-60% because above 60% seizure occurs between the roll and the steel sheet and below 35% a banded unrecrystallized structure remains in the center of the steel sheet, thereby deteriorating deep-drawability [0064, Yazawa].  Yazawa does not disclose the rough rolling for the last two passes, however the examiner submits that one of ordinary skill in the art would use the same rough rolling ratio taught by Yazawa for each rough rolling pass given only a single ratio is taught.  The examiner submits that it would be obvious to one of ordinary skill in the art to modify the steel of Yakushijin with the rough rolling reduction ratio of Yazawa to avoid seizure and prevent deep-drawability deterioration.  
The examiner notes that one of ordinary skill in the art would understand that grain parameters, including grain orientation, in a steel are determined by steel composition and processing parameters, including heat treating and rolling.  The instant specification discloses achieving an average misorientation between grains of microstructure of 0.6-1.1°, a yield strength of 305 MPa or more, a tensile strength of 420 MPa or more, an elongation of 35-40%, or that (20°C Charpy impact energy)*(40°C Charpy impact energy)≥750 J/cm2 through processing steel of a composition shown above in Table 1 with the processing steps shown below in Table 2.  Yakushijin modified by Yazawa teaches a steel with an overlapping composition with the instant application undergoing overlapping processing steps with the instant application, therefore kernel misorientations, yield strengths, tensile strengths, elongation, and Charpy impact energies that overlap with the instantly claimed ranges would naturally flow from the modification of Yakushijin by Yazawa.  See MPEP 2145(II) and 2144.05(I).
Table 2

Instant application
Yakushijin
Slab heating temperature
1220°C or less [page 14]
1200-1300°C [0066]
Rough rolling last two passes reduction ratio
27% or more each pass, sum of 54% or more [page 15]
Not specified
Rough rolling exit temperature
970-1020°C [page 15]
1000-1100°C [0069]
Finish rolling end temperature
920°C or less [page 15]
850°C or higher [0067]
Finish roll thickness
6.0-25.0 mm [page 15]
5.0-11.0 mm [0063]
Annealing temperature
850-980°C [page 15]
950-1150°C [0076]


Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yazawa et al. (US 20040055674 A1) herein Yazawa, in view of Yakushijin et al. (WO 2017135240 A1, US 20180363089 A1 referred to herein as machine equivalent) herein Yakushijin.
Regarding claims 1-4:
Yazawa discloses a ferritic stainless steel sheet [0012, Yazawa] comprising in mass % a composition shown below in Table 3 that overlaps with the composition of instant claims 1 and 3.  The examiner notes that the overlap of the steel compositions of the instant application and Yazawa is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Yazawa does not disclose the Ti/(C+N)≥3 limitation of instant claim 4 specifically, however the examiner notes that this limitation merely further limits the steel composition which still overlaps with the steel composition of Yazawa.
Table 3

Instant application, weight %
Yazawa, mass %
C
More than 0 and 0.01 or less
0.01 or less [0021]
Si
0.8 or less
1.0  or less [0023]
Mn
0.5 or less
1.5 or less [0025]
Cr
10-14
11-23 [0027]
Ti
0.01-0.45
1.0 or less [0041]
N
More than 0 and 0.015 or less
0.04 or less [0035]
Ni*
0.3 or less
0.1-2.0 optional [0046]
Cu*
0.5 or less
0.1-1.0 optional [0046]
Al*
0.1 or less
1.0 or less [0033]
Fe and impurities
Balance 
Balance [0050]
Ti/(C+N)**
≥3
Not specified
*for claim 3, **claim 4


Yazawa does not specifically disclose a limit for the thickness of the hot rolled steel sheet, however the examiner submits that a sheet thickness of 5.0-11.0 mm would be obvious in view of Yakushijin.  Yakushijin discloses that the thickness of the hot-rolled steel sheet for use in exhaust pipe flanges the steel should be 5.0-11.0 mm [0063, Yakushijin].  The examiner notes that the overlap of the steel thickness of Yakushijin and instant claim 2 is prima facie evidence of obviousness.  See MPEP 2144.05(I).  It would be obvious to modify the hot rolled steel sheet of Yazawa to be 5.0-11.0 mm thick in order to produce exhaust pipe flanges as taught by Yakushijin.
Yazawa does not specifically disclose an average misorientation between grains of microstructure of 0.6-1.1°, a yield strength of 305 MPa or more, a tensile strength of 420 MPa or more, an elongation of 35-40%, or that (20°C Charpy impact energy)*(40°C Charpy impact energy)≥750 J/cm2, however the examiner submits that overlapping features would naturally flow from the steel production method of Yazawa as modified by Yakushijin.
Yazawa modified by Yakushijin discloses a processing method that overlaps with the processing of the instant application as shown in Table 4 below.  
The examiner notes that one of ordinary skill in the art would understand that grain parameters, including grain orientation, in a steel are determined by steel composition and processing parameters, including heat treating and rolling.  The instant specification discloses achieving an average misorientation between grains of microstructure of 0.6-1.1°, a yield strength of 305 MPa or more, a tensile strength of 420 MPa or more, an elongation of 35-40%, or that (20°C Charpy impact energy)*(40°C Charpy impact energy)≥750 J/cm2 through processing steel of a composition shown above in Table 3 with the processing steps shown below in Table 4.  Yazawa modified by Yakushijin teaches a steel with an overlapping composition with the instant application undergoing overlapping processing steps with the instant application, therefore kernel misorientations, yield strengths, tensile strengths, elongation, and Charpy impact energies that overlap with the instantly claimed ranges would naturally flow from the modification of Yazawa modified by Yakushijin.  See MPEP 2145(II) and 2144.05(I).
Table 4

Instant application
Yazawa
Slab heating temperature
1220°C or less [page 14]
1000-1200°C [0061, Yazawa]
Rough rolling last two passes reduction ratio
27% or more each pass, sum of 54% or more [page 15]
At least one pass of 35-60% per pass [0064, Yazawa]
Rough rolling exit temperature
970-1020°C [page 15]
850-1150°C [0063, Yazawa]
Finish rolling end temperature
920°C or less [page 15]
650-900° [0068, Yazawa]
Finish roll thickness
6.0-25.0 mm [page 15]
5.0-11.0 mm [0063, Yakushijin]
Annealing temperature
850-980°C [page 15]
800-1100°C [0072, Yazawa]


Response to Arguments
Applicant’s arguments, see pages 5-7 and 8, arguments (II.) and (IV.), filed 06/21/2022, with respect to the rejection(s) of claim(s) 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the previously applied reference.
The examiner notes that the applicant argued that Yakushijin and Yazawa do not disclose performing reduction at 54% or more and therefore the physical characteristics are not inherent nor obvious and that because the alloy composition and manufacturing methods are taught by Yakushijin and Yazawa are different than the present application, the instantly claimed properties of claim 1 would not have been apparent.  The argument that the physical characteristics are not inherent or apparent is found persuasive, however the argument that the physical characteristics are not obvious is not found persuasive in view of a different interpretation of the references.  Yazawa modified by Yakushijin and Yakushijin modified by Yazawa merely disclose overlapping compositions and manufacturing methods and thus overlapping physical characteristics would naturally flow from Yazawa modified by Yakushijin and Yakushijin modified by Yazawa as discussed above, rather than the exact property ranges instantly claimed naturally flowing.  The examiner notes that applicant appears to be arguing that the specific reduction ratio is critical to obtaining the claimed properties, however the examiner notes evidence is not provided to show criticality of the range and that arguments of the counsel cannot take the place of evidence in the record. See MPEP 2145(I) and 2144.05(III)(A).
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive.
Applicant argues that (I.) the present application discloses a partially recrystallized structure while Yazawa and Yakushijin are aimed towards different desired effects and thus the problems and solutions of Yazawa and Yakushijin are different from those of the instant application.  The examiner cannot concur.  In response to applicant's argument that the instant application has a different desired effect from Yazawa and Yakushijin, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues that (III.) Yakushijin and Yazawa do not recognize securing the microstructure of the recovery stage nor disclose a method satisfying the steps required to form the recovery structure, these steps including (1) load distribution at the rear end, (2) low temperature hot rolling process, and (3) hot rolling annealing heat treatment in the range of 850-980°C.  The examiner cannot concur.  In response to applicant's argument that Yazawa and Yakushijin do not recognize securing the microstructure of the recovery stage, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In response to applicant’s argument that Yakushijin and Yazawa do not disclose a method satisfying the steps required to form the recovery structure, the examiner notes that as discussed above Yakushijin modified by Yazawa and Yazawa modified by Yakushijin disclose (1) overlapping rough rolling reduction ratios, (2) overlapping hot rolling temperatures, (3) and overlapping annealing temperatures, and thus an overlapping recovery structure would naturally flow.  The examiner notes that applicant appears to be arguing that the specific processing steps/ranges are critical to obtaining the claimed properties, however the examiner notes evidence is not provided to show criticality of the ranges and that arguments of the counsel cannot take the place of evidence in the record.  See MPEP 2145(I) and 2144.05(III)(A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        

/NICHOLAS A WANG/Primary Examiner, Art Unit 1734